Citation Nr: 9929168	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  95-25 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel




INTRODUCTION

The veteran had active service from February 1953 to November 
1954.

The appeal arises from a rating decision dated in April 1995 
in which the Regional Office (RO) denied service connection 
for frozen feet.  The Board of Veterans' Appeals (Board) 
remanded this case in April 1997 and February 1999.  


FINDING OF FACT

No competent medical evidence is of record that would 
establish that the veteran currently has a disability due to 
frozen feet in service.  


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
residuals of frozen feet is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (West 1991).

Additionally, the Board notes that the veteran must submit 
evidence that a claim for entitlement to service connection 
benefits is well-grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is one which is plausible; that is meritorious 
on its own and capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Unlike civil actions, 
the Department of Veterans Affairs (VA) benefit system 
requires more than just an allegation.  The veteran must 
submit supporting evidence that is sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Tripak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

The three elements of a well grounded claim for service 
connection benefits are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  This means 
that there must be evidence of disease or injury during 
service, a current disability, and a link between the two.  
Further, the evidence must be competent.  That is, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause during service, a competent opinion of a 
medical professional is required.  See Caluza at 504.

The veteran submitted a claim for service connection for 
frozen feet in August 1994.  The RO has attempted to obtain 
his service medical records from the National Personnel 
Records Center (NPRC); however, those records are not 
available and are assumed to have been lost during a fire at 
that facility in 1973.  The RO notified the veteran that such 
records were not available and informed him of alternative 
types of evidence he could submit.  The Board notes that the 
NPRC also reported that a search of the morning reports from 
January to November 1954, for the unit to which the veteran 
reported having been assigned, revealed no information 
regarding the veteran.  

While the veteran's DD Form 214 shows that he received the 
Presidential Unit Citation, he has not asserted that he 
incurred frozen feet while engaged in combat with the enemy.  
Therefore, the VA is not required to accept the veteran's lay 
evidence that he incurred frozen feet in service as 
sufficient proof of service connection of that disorder under 
the provisions of 38 U.S.C.A. § 1154(b) (West 1991).  

However, the Board finds that the veteran's testimony and 
contentions that he incurred frozen feet while in service are 
credible for the purpose of determining whether the claim at 
issue is well-grounded.  The veteran contends that he 
currently has residuals from frozen feet incurred during 
service.  The veteran also contends that his feet froze 
during the winter of 1953-54 in Korea where the temperature 
was frequently below zero.  According to the veteran, his 
feet split open in the spring of 1954, while walking over a 
mountain.  He maintains he received treatment for frozen feet 
from a medic. 

According to the report of a VA examination performed in 
August 1994, the veteran's subjective complaints were of 
constant pain in his feet.  Examination showed that his feet 
had a purplish color when in the dependent position, no 
pulsation, and bilateral paresthesias.  The diagnosis was 
history of bilateral frostbite with bursting of the plantar 
surface bilaterally and residual pain and paresthesias.  
However, evidence, such as that diagnosis, which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not satisfy 
the competent medical evidence requirement.  Dolan v. Brown, 
9 Vet. App. 358 (1996).  

A December 1996 VA outpatient treatment record includes an 
impression of chronic foot pain of questionable etiology.  A 
VA outpatient treatment record dated in April 1997 includes 
an assessment of chronic pain after frostbite.  However, pain 
is not a disability for the purpose of establishing 
entitlement to compensation benefits.  

The veteran underwent another VA examination of the feet in 
June 1997.  That examination revealed a tinge of cyanosis on 
dependency.  However, there was no scarring on the plantar 
surface of the feet and no secondary skin or vascular changes 
or impairment of function.  Additionally, the dorsalis pedis 
and posterior tibial pulsations were good, bilaterally.  The 
diagnosis was history of frozen feet.  The examiner also 
commented that "[a]ccording to the remand, the etiology of 
any current disability and the likelihood of any current 
disability due to the frostbite experienced over forty years 
ago, in service, is negligible.....his feet actually appear 
normal."  

In March 1999, the VA physician who performed the June 1997 
examination, discussed above, examined the veteran again.  
The examiner also related that he had reviewed the veteran's 
claims file prior to the examination.  Again, that physician 
diagnosed normal feet and related that his opinion remained 
unchanged since the June 1997 examination.  

Thus, the veteran has submitted no competent evidence tending 
to show that he currently has a disability due to frozen feet 
in service and the medical evidence that does address whether 
he has such a disability is against his claim.  Therefore, 
the Board finds that the claim for entitlement to service 
connection for residuals of frozen feet is not well-grounded.  
The Board also notes that the veteran testified he did not 
seek medical treatment for the residuals from his frozen feet 
until many years after service.  

Where the veteran's service records are missing through no 
fault of his own, the VA has a heightened duty to assist in 
developing the facts pertinent to the veteran's claim.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, 
where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, the VA has no duty to assist him 
in developing facts pertinent to such claim.  38 U.S.C.A. § 
5107.  Further, if the veteran does not submit a well-
grounded claim, the appeal of the claim must fail.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  

The governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which -- as well grounded -- require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists that the RO has 
not already attempted to obtain and if obtained would 
establish a well-grounded claim for the disability at issue 
in this case. The Board notes that the veteran reported that 
Dr. Gene Berry, his doctor for 30 years, told him that he had 
nerve damage due to the frostbite in service.  The RO 
informed the veteran in March 1999 that he should submit a 
statement from Dr. Berry relating such an opinion.  In May 
1999, the RO requested records from the facility at which the 
veteran reported having been treated by a Dr. Berry.  
However, that facility reported that it had no records on the 
veteran.  Under the circumstances, the VA has no further duty 
to assist the veteran in developing a well-grounded claim for 
entitlement to service connection for residuals of frozen 
feet.  Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

Finally, the Board notes that the RO's failure to find the 
claim for entitlement to service connection for residuals of 
frozen feet not well-grounded constitutes harmless error.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  


	(CONTINUED ON NEXT PAGE)
ORDER

The appeal is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

